Exhibit 10.20

 

FIRST AMENDMENT

TO THE

PRUDENTIAL SUPPLEMENTAL RETIREMENT PLAN

(Effective as of December 1, 2003)

 

Establishing the timing for payments under the Prudential Supplemental
Retirement Plan for

participants commencing pension benefits in 2006; Clarifying the acceleration of

payments for the payment of applicable employment taxes

 

Purpose and Background:

 

A. Pursuant to Section 9.01(b) of the Prudential Supplemental Retirement Plan
(the “Plan”), the most senior Vice President for Corporate Human Resources of
Prudential (as defined below), or the successor to his or her duties relating to
Corporate Human Resources has the authority to amend the Plan on behalf of The
Prudential Insurance Company of America (“Prudential”) with respect to certain
changes necessary or advisable for purposes of compliance with applicable laws
and regulations and other changes that have an insubstantial financial effect on
Plan benefits and expenses.

 

B. In compliance with Internal Revenue Code section 409A and related guidance
thereto, Prudential desires to amend the Plan to include the following
provisions:

 

  (1) For Participants electing to commence pension benefits associated with the
Prudential Traditional Retirement Plan in 2006, other than those participants
satisfactorily completing the appropriate benefit election forms prior to
December 31, 2005, and those participants electing a single sum payment, payment
of benefits under the Plan will begin on the later of: (i) January 1, 2007 or
(ii) the first day of the month following the six-month anniversary of the
Participant’s termination of employment.

 

  (2) Payments of Plan benefits in 2006 will be accelerated to the extent
necessary to satisfy any applicable employment taxes.

 

Resolution:

 

1. Paragraph 1.01 is hereby amended effective February 1, 2006, by adding the
phrase “whole or partial” before the word “months”.

 

2. Article V of the Plan is hereby amended effective February 1, 2006, by
replacing Section 5.05 in its entirety with the following:

 

5.05 Acceleration of Payments for Employment Taxes



--------------------------------------------------------------------------------

  (a) If an annuity form of benefit is elected or otherwise payable, the Plan
shall pay to such Participant as of the date monthly benefits are elected to
begin under the Plan the amount necessary to satisfy employment tax withholding
liability (e.g., FICA) associated with the benefits payable under the Plan;
provided, however, the total payment under this Section 5.05(a) must not exceed
the aggregate of such Participant’s employment tax withholding liability at the
time monthly benefits are elected to begin under the Plan. No further payments
will be due or made during the Accelerated Period. The second actual payment and
subsequent payments will be made on the first of the month after the expiration
of the Accelerated Period, but no earlier than the First Payment Date (as
defined in Section 5.06) if benefits are associated with the Prudential
Traditional Retirement Plan.

 

  (b) If a Participant dies during the Accelerated Period, payments to the
surviving spouse or other beneficiary, if any, will begin at the prescribed
level (including on any partial month payment) as of the first of the month
following the expiration of the Accelerated Period, but no earlier than the
First Payment Date (as defined in Section 5.06) if benefits are associated with
the Prudential Traditional Retirement Plan.

 

3. Article V of the Plan is hereby amended effective January 1, 2006, by adding
the following new Section 5.06 to the end thereto:

 

“5.06 Plan Benefits During 2006.

 

(a) Timing. Notwithstanding anything herein to the contrary, effective
January 1, 2006, if a Participant (other than an Electing Participant (as
defined below)) has accrued and is entitled to (under the terms of the
Retirement Plan) any benefits described in Articles II or III of the Plan and
elects to begin receiving pension benefits under the Prudential Traditional
Retirement Plan during 2006, payment of such Participant’s Supplemental Benefits
or Special Early Retirement Benefits under the Plan, as applicable, shall
commence on the later of (the “First Payment Date”): (1) January 1, 2007 or
(2) the first day of the month following the six-month anniversary of the
Participant’s Termination of Employment. Such delayed payments shall be
aggregated and paid on the First Payment Date. For purposes of this
Section 5.06(a), an “Electing Participant” means any Participant that



--------------------------------------------------------------------------------

properly files and satisfactorily completes the benefit commencement election
forms with the Committee on or prior to December 31, 2005, and any Participant
who elects the single sum payment pursuant to Section 5.03.

 

DATE: December 21, 2005  

THE PRUDENTIAL INSURANCE

COMPANY OF AMERICA

   

/s/ SHARON C. TAYLOR

--------------------------------------------------------------------------------

    Sharon C. Taylor     Senior Vice President of     Corporate Human Resources